DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-12 are pending.
Applicants have canceled claim 2 and incorporated the features of said claim into parent claim 1 in the amendment received on 1/11/2022.

Response to Arguments
Applicant’s arguments, received on 1/11/2022, with respect to the rejection of the claims have been fully considered and are persuasive.  The rejection of claims 1 and 3-12 has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay Millman with discussion on 2/18/2022 and confirmation given on 2/22/2022.

The application has been amended as follows: 
In the claims:


This is to correct the dependency of claim 12, which is dependent upon claim 2.  Applicants having canceled claim 2 and incorporated the features into claim 1, thereby, claim 12 should be dependent upon claim 1.

Allowable Subject Matter
Claims 1 and 3-12 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach of the claimed features, particularly in light of the latest amendment, in which the device for demoulding negatives in thermoplastic moulds comprising of the ejector with the end with the figure insert with the profile with the additional limitations of the ejector having an outer tube being of a flexible material while housing an inner cooling tube.  The closest prior art includes the Pruna (EP 2735423) in which the teaching of the ejector with outer tube and inner cooling tube are noted, however, the outer tube is of a solid metal and lacks teaching of the flexible material.  Similarly, the Servidio (FR 3073442) only teaches of solid tubes for the ejectors.
Starkey (US 2017/355118) was used to teach of the profiles for the ejector and lacks teaching of the features regarding the ejector features of the tubes and of the flexible material for the outer tube.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        /NIKI BAKHTIARI/Primary Examiner, Art Unit 1726